UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4407


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTIAN OMAR BELTRAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:12-cr-00023-JLK-1)


Submitted:   December 18, 2013            Decided:   December 31, 2013


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Krysia Carmel Nelson, LAW OFFICES OF KRYSIA CARMEL NELSON, PLC,
Keswick, Virginia, for Appellant.     Timothy J. Heaphy, United
States Attorney, Ashley B. Neese, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christian      Omar     Beltran         was   convicted    by    a    jury   of

conspiracy to possess with intent to distribute marijuana, in

violation of 21 U.S.C. § 846 (2012) (Count One), possession with

intent    to    distribute    marijuana,             in   violation    of    21    U.S.C.

§ 841(a)(1)     (2012)   (Count      Two),          and   possession    of   a    firearm

during    and   in   furtherance       of       a    drug   trafficking      crime,      in

violation of 18 U.S.C. § 924(c) (2012) (Count Three).                             Beltran

was sentenced to a total of 168 months of imprisonment.                                  On

appeal,   he    contends     that    there          was   insufficient      evidence     to

support   his    § 924(c)    conviction             and   that   the   district     court

erred in denying a two-level sentencing reduction for acceptance

of   responsibility        under     U.S.       Sentencing        Guidelines       Manual

§ 3E1.1 (2012).      We affirm.

            In February 2012, law enforcement officers conducted a

stop of Beltran’s vehicle.            Inside the vehicle officers found a

loaded pistol and a bag containing more than forty pounds of

marijuana.      Beltran acknowledged ownership of the firearm, which

had been previously reported as stolen, and admitted that he had

been engaged in the transportation of marijuana for some time.

At trial, Beltran testified that he possessed the firearm solely

for the protection of himself and his family and did not intend

to use it “in furtherance” of his drug trafficking.                              The jury

convicted Beltran on all three counts.

                                            2
             At     sentencing,             the       government           objected          to    the

probation officer’s recommendation that Beltran’s acceptance of

responsibility warranted a two-level reduction in his offense

level   calculation.                  The     sentencing            court           sustained      the

objection.

             Beltran          first     argues         that       there     was          insufficient

evidence     to    support      his     § 924(c)            conviction.             We    review   the

sufficiency of the evidence underlying a criminal conviction “by

determining whether there is substantial evidence in the record,

when viewed in the light most favorable to the government, to

support the conviction.”                United States v. Jaensch, 665 F.3d 83,

93 (4th Cir. 2011) (internal quotation marks omitted), cert.

denied, 132 S. Ct. 2118 (2012).                         We will not overturn a jury

verdict if “any rational trier of fact could have found the

essential     elements         of     the   crime       beyond        a    reasonable        doubt.”

United States v. Dinkins, 691 F.3d 358, 387 (4th Cir. 2012)

(emphasis and internal quotation marks omitted), cert. denied,

133 S. Ct. 1278 (2013).

             To establish a violation of 18 U.S.C. § 924(c), the

government        must    prove        that       Beltran         (1)      used,         carried    or

possessed a firearm (2) in furtherance of a drug trafficking

crime   or   crime       of    violence.              See    18   U.S.C.        §    924(c)(1)(A);

United States v. Jeffers, 570 F.3d 557, 565 (4th Cir. 2009).

“Furtherance”       under       §     924(c)      means        “the       act   of        furthering,

                                                  3
advancing, or helping forward.”                    United States v. Lomax, 293

F.3d   701,    705    (4th   Cir.    2002)       (internal    quotation       marks   and

brackets omitted).           Whether a firearm furthered, advanced, or

helped forward a drug trafficking crime is a question of fact.

Id.    Numerous factors might lead a reasonable trier of fact to

find a connection between a defendant’s possession of a weapon

and a drug trafficking crime, including:                        “the type of drug

activity that is being conducted, accessibility of the firearm,

the type of weapon, whether the weapon is stolen, the status of

the    possession        (legitimate    or       illegal),    whether    the    gun   is

loaded, proximity to drugs or drug profits, and the time and

circumstances        under   which     the   gun    is   found.”        Id.   (internal

quotation marks omitted).

              In   the    present    case,       Beltran     admitted    that   he    was

trafficking over forty pounds of marijuana, which the evidence

established had a wholesale value of approximately $40,000.                           The

firearm was loaded and was on the passenger-side floorboard,

accessible to Beltran and in close proximity to the marijuana.

Although Beltran had a license to carry a firearm, the pistol

itself was stolen.           We conclude that, taken together and in the

light most favorable to the government, sufficient evidence was

adduced at trial to sustain the conviction.

              Beltran next argues that the district court erred in

sustaining the government’s objection to an adjustment in his

                                             4
Guidelines sentence for acceptance of responsibility.                               Whether

the district court has the authority to grant such a reduction

is a legal conclusion to be reviewed de novo, United States v.

Hargrove,      478     F.3d      195,       198       (4th     Cir.     2007),     but     the

determination         of    whether     a     defendant         is      entitled    to     the

adjustment “is clearly a factual issue and thus reviewable under

a clearly erroneous standard.”                 United States v. White, 875 F.2d

427, 431 (4th Cir. 1989).

              Section 3E1.1 of the U.S. Sentencing Guidelines Manual

(“USSG”)      (2012)       provides     for       a    two-level        reduction    for     a

defendant who “clearly demonstrates acceptance of responsibility

for his offense.”           United States v. Jeffery, 631 F.3d 669, 678

(4th Cir. 2011) (internal quotation marks omitted).                                 We have

held that, “[a]lthough the reduction is not intended to apply to

a defendant who puts the government to its burden of proof at

trial[,] . . . going to trial does not automatically preclude

the adjustment."            Id. (internal quotation marks omitted); see

USSG § 3E1.1 cmt. n.2.            However, “[p]ursuant to the Guidelines,

a denial of relevant conduct is inconsistent with acceptance of

responsibility.”           Elliott v. United States, 332 F.3d 753, 766

(4th   Cir.    2003)       (internal        quotation        marks    omitted).      An    18

U.S.C. § 924(c) conviction constitutes relevant conduct for the

purposes      of    § 3E1.1.       Hargrove,           478     F.3d   at    201.     “[T]he

sentencing         judge    is   in     a    unique          position      to   evaluate    a

                                              5
defendant’s acceptance of responsibility, and thus . . . the

determination     of    the    sentencing   judge       is   entitled     to    great

deference   on    review.”       Elliott,    332    F.3d       at   761   (internal

quotations omitted).

            Our examination of the record convinces us that the

district court did not misapprehend its authority to grant an

acceptance of responsibility reduction, but simply exercised its

discretion to decline to accept the adjustment recommended by

the probation officer.          Based on the facts before the district

court, we find no error, clear or otherwise, in the court’s

decision.   Therefore, this claim entitles Beltran to no relief.

            Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral    argument    because      the    facts     and   legal

contentions     are    adequately   presented      in    the    materials       before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                       6